Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use of our report dated March 10, 2015, with respect to the combined carve-out balance sheets of Select Project Entities and Leases of SunPower Corporation (Predecessor) as of December 28, 2014, and the related combined carve-out statements of operations and comprehensive loss, changes of equity and cash flows for the years ended December 28, 2014 and December 29, 2013,included in the Transition Report (Form 10-K) of 8point3 Energy Partners LP for the transition period from December 28, 2014 to November 30, 2015. /s/ Ernst & Young LLP San Jose, California
